UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7928


CHRISTOPHER SPENCER, a/k/a Christopher L. Spencer,

                Petitioner – Appellant,

          v.

MCKITHER BODISON, Warden of Lieber Correctional Institution,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Patrick Michael Duffy, District
Judge. (4:08-cv-02035-PMD)


Submitted:   July 7, 2010                 Decided:   July 14, 2010


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Spencer, Appellant Pro Se.     Melody Jane Brown,
Assistant  Attorney  General,  Donald  John   Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Christopher        Spencer    seeks       to    appeal    the    district

court’s order denying his motion for enlargement of time to file

objections to the report and recommendation of the magistrate

judge     following      the    district       court’s       order    accepting       the

recommendation and denying relief on his 28 U.S.C. § 2254 (2006)

petition.      The order is not appealable unless a circuit justice

or   judge    issues     a   certificate       of    appealability.          28    U.S.C.

§ 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.    2004).       A certificate        of   appealability         will    not    issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2006).                 When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district     court’s     assessment       of   the     constitutional        claims    is

debatable     or    wrong.       Slack    v.   McDaniel,       529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                       Slack, 529 U.S.

at   484-85.        We   have    independently         reviewed      the    record    and

conclude     that    Spencer     has     not    made    the     requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

                                           2
the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3